Case 2:20-cv-00380-JES-MRM Document 46 Filed 08/13/21 Page 1 of 19 PageID 297



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION


WENDALL HALL,

        Plaintiff,

v.                                              Case No. 2:20-cv-380-JES-MRM

CHAD POPPELL, DONALD SAWYER,
ELIZABETH PORFERT, PATRICK
MCCAWLEY, and JON CARNER,

         Defendants.


                             OPINION AND ORDER

      This   cause   is   before   the       Court   on   consideration   of   the

following:

             Plaintiff’s Motion for Sanctions for Failure
             to Serve (Doc. 32, filed Feb. 26, 2021);

             Plaintiff’s Motion for the Marshal to Serve
             Defendant Chad Poppell (Doc. 33, filed Feb.
             26, 2021);

             Defendants Donald Sawyer, Elizabeth Porfert;
             Patrick McCawley, and Jon Carner’s Motion to
             Dismiss Plaintiff’s Amended Complaint (Doc.
             35, filed March 29, 2021);

             Plaintiff’s   Response    in Opposition   to
             Defendants Donald Sawyer, Elizabeth Porfert;
             Patrick McCawley, and Jon Carner’s Motion to
             Dismiss Plaintiff’s Amended Complaint (Doc.
             36, filed April 8, 2021);

             Plaintiff’s   Motion for Default  Judgment
             against Defendant Poppell (Doc. 38, filed
             April 21, 2021); and

             Plaintiff’s Motion to Compel Discovery (Doc.
             40, filed May 14, 2021).
                                         1
Case 2:20-cv-00380-JES-MRM Document 46 Filed 08/13/21 Page 2 of 19 PageID 298



      For the reasons given in this Order, the defendants’ motion

to dismiss Plaintiff’s amended complaint is granted in part and

denied in part.        All claims against Defendant Sawyer are dismissed

for failure to state a claim upon which relief may be granted.

All retaliation claims against Defendants Porfert, McCawley, and

Carner are dismissed without prejudice to Plaintiff filing the

retaliation claims in a new action if Plaintiff’s disciplinary

reports are overturned.           The motion is denied as to Plaintiff’s

procedural     due      process     claims   against    Defendants    Porfert,

McCawley, and Carner, and these defendants shall file an answer to

Plaintiff’s amended complaint within twenty-one days from the date

of this Order.

      On its own motion, the Court dismisses Defendant Secretary

Chad Poppell from this action for Plaintiff’s failure to state a

claim on which relief may be granted.

                  I.        Procedural History and Pleadings

      Plaintiff initiated this action on May 26, 2020 by filing a

pro se civil rights complaint under 42 U.S.C. § 1983.                (Doc. 1).

Plaintiff’s amended complaint (Doc. 9) is the operative pleading

before the Court.

      Plaintiff        is    civilly   committed   to   the   Florida    Civil

Commitment Center (“FCCC”) under the Sexually Violent Predators




                                         2
Case 2:20-cv-00380-JES-MRM Document 46 Filed 08/13/21 Page 3 of 19 PageID 299



Act (“SVPA”).       Fla. Stat. §§ 394.910–.913. 1          He was committed on

October 18, 2019 and was diagnosed with “a mental abnormality,

personality    disorder,     and   lack      of   volitional   control    and   an

exhibitionist       mental   disorder        or   an    exhibitioners    disorder

(masturbation disorder), suicide ideation, and depression.”                 (Doc.

9 at ¶ 21).

      Liberally construing his amended complaint, Plaintiff raises

claims    against     Department    of       Children    and   Family    Services

Secretary Chad Poppell 2 and FCCC Director Donald Sawyer because

the FCCC has an unconstitutional policy that punishes residents

who violate institutional rules.             (Doc. 9 at 3).    Plaintiff raises

claims against FCCC Security Chief Jon Carner and FCCC Clinicians

Patrick McCawley and Elizabeth Porfert for retaliating against him

for filing lawsuits and grievances.                (Id.)    Finally, Plaintiff

argues that Defendants Carner, McCawley, and Porfert violated

procedural due process by failing to provide advance written notice




      1Under the SVPA, a person found to be a sexually violent
predator must be housed in a secure facility “for control, care,
treatment, and rehabilitation of criminal offenders, until such
time as the person’s mental abnormality or personality disorder
has so changed that it is safe for the person to be at large.”
Fla. Stat. § 394.917(2).
      2The Court takes notice that, Shevaun Harris is now the
Secretary of the Department of Children and Families.         See
https://www.myflfamilies.com/about-us/office-secretary/ However,
because Chad Poppell, the former Secretary, is dismissed from the
action, the Court will not direct the Clerk to change the name of
the defendant.

                                         3
Case 2:20-cv-00380-JES-MRM Document 46 Filed 08/13/21 Page 4 of 19 PageID 300



of disciplinary charges against him or an opportunity for him to

present witnesses at his hearing on the charges.                   (Id.)

       Plaintiff       claims   that     the      FCCC    uses     a     disciplinary

confinement procedure (PRG-11) similar to that of the Florida

Department      of   Corrections        (FDOC),     “with     similar     rules    and

penalties for violations thereof.”                (Doc. 9 at ¶ 3).        He asserts

that Defendant Donald Sawyer “created and implemented PRG-11.”

(Id. at ¶ 7).

       Plaintiff     describes     the    FCCC’s     progressive         disciplinary

system (PRG-11) as calling for a disciplinary report followed by

placement in lockdown status, and “retribution” for the rule

infraction.     (Doc. 9 at ¶ 16).         He contrasts this system with the

regressive discipline “delineated in CF Operating Procedure 1455-

20.”       (Id. at ¶ 17).        Plaintiff urges that in a “regressive

disciplinary system the resident receives an incident report and

is placed on time out, temporary restraint, or temporary seclusion

and    a    mental   health     professional       immediately         evaluates   the

resident to determine if it’s safe to release him from said

status.”       (Id.)      Plaintiff      argues    that     the   Florida    statutes

require       Defendant       Poppell      to      “exercise       executive       and

administrative supervision” over the FCCC and that the services

rendered at the FCCC are governed by both the Baker Act and the

SVPA.      (Id. at ¶¶ 8, 9).



                                          4
Case 2:20-cv-00380-JES-MRM Document 46 Filed 08/13/21 Page 5 of 19 PageID 301



        Plaintiff asserts that PRG-11 was wrongfully used to “punish”

him at the FCCC on two occasions. 3        First, on May 1, 2020, Defendant

Porfert wrote a disciplinary report against Plaintiff for a lewd

and lascivious act (masturbating).           (Doc. 9 at ¶ 22).   Plaintiff

alleges that Defendant Porfert could not have seen Plaintiff’s

hands or penis, as they were hidden behind the bathroom stall door.

(Id.)       He asserts that the disciplinary report was in retaliation

for filing grievances and lawsuits against Defendant Porfert and

her friends.       (Id.)

        Next, on May 4, 2020, Plaintiff was on suicide observation

status in an isolation cell.        (Doc. 9 at ¶ 24).   Defendant McCawley

wrote a disciplinary report against Plaintiff for “disrespect or

violation of institutional rules or verbal assault[.]”                (Id.)

Plaintiff asserts that the disciplinary report was false and made

in retaliation for Plaintiff’s lawsuits against “Ms. Salema and

Donald Sawyer.”       (Id.)

        On May 14, 2020, Defendant Carner found Plaintiff guilty of

both disciplinary reports and placed him on secure management.

(Doc. 9 at ¶ 25).          Plaintiff asserts that Defendant Carner found

him guilty in retaliation for Plaintiff’s grievances and lawsuits.



       Plaintiff also appears to argue that the FCCC defendants
        3

failed to comply with PRG-11 when they responded to his
disciplinary infractions.    The Court will address Plaintiff’s
claim regarding the constitutionality pf PRG-11 separately from
his claims of procedural due process and retribution.

                                       5
Case 2:20-cv-00380-JES-MRM Document 46 Filed 08/13/21 Page 6 of 19 PageID 302



(Id.)   Plaintiff asserts that he did not receive a copy of either

disciplinary     report    and    was    denied   an    opportunity      to    obtain

witnesses or witness statements in his defense.                  (Id. at ¶ 26).

      Plaintiff seeks five million dollars in damages, a permanent

injunction     disallowing        the    FCCC   from    “issuing    and       writing

disciplinary reports against” any FCCC resident, and a permanent

injunction, forcing the FCCC to use other disciplinary procedures.

(Doc. 9 at 11).      He also asks that the Court expunge all of his

disciplinary reports and “release him from secure management and

wing restriction and confinements.”             (Id.)

      The FCCC defendants filed a motion to dismiss the complaint,

arguing   that   FCCC     staff    are   best   equipped    to    make    decisions

regarding the administration of the facility and that “plaintiff

is improperly attempting to challenge the rule making authority of

the staff at the Florida Civil Commitment Center.”                    (Doc. 35 at

6–8).     The defendants also argue that Plaintiff’s retaliation

claims are “without any factual basis to support his conclusory

allegations.” (Id. at 8).

                          II.     Standards of Review

      A. Motions to Dismiss

      On a motion to dismiss, this Court accepts as true all the

plausible factual allegations in the complaint and construes them

in the light most favorable to the plaintiff.              Jackson v. BellSouth

Telecomms., 372 F.3d 1250, 1262-63 (11th Cir. 2004).                       Further,

                                          6
Case 2:20-cv-00380-JES-MRM Document 46 Filed 08/13/21 Page 7 of 19 PageID 303



this Court favors the plaintiff with all reasonable inferences

from the allegations in the complaint.       Stephens v. Dep’t of Health

& Human Servs., 901 F.2d 1571, 1573 (11th Cir. 1990) (“On a motion

to dismiss, the facts stated in [the] complaint and all reasonable

inferences therefrom are taken as true.”)           However, the Supreme

Court has explained that factual allegations must be more than

speculative as follows:

            While a complaint attacked by a Rule 12(b)(6)
            motion to dismiss does not need detailed
            factual allegations, a plaintiff’s obligation
            to provide the grounds of his entitlement to
            relief   requires   more   than   labels   and
            conclusions, and a formulaic recitation of the
            elements of a cause of action will not do.
            Factual allegations must be enough to raise a
            right to relief above the speculative level.

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

citations and quotation marks omitted).          Further, courts are not

“bound to accept as true a legal conclusion couched as a factual

allegation.”     Papasan v. Allain, 478 U.S. 265, 286 (1986).

      In Ashcroft v. Iqbal, 556 U.S. 662 (2009), the Supreme Court,

referring to its earlier decision in Twombly, set forth a two-

pronged approach to evaluating motions to dismiss.                First, a

reviewing court must determine whether a plaintiff’s allegation is

merely an unsupported legal conclusion that is not entitled to an

assumption of truth.      Next, the court must determine whether the

complaint’s factual allegations state a claim for relief that is

plausible on its face.        Iqbal, 556 U.S. at 679.        Evaluating a

                                      7
Case 2:20-cv-00380-JES-MRM Document 46 Filed 08/13/21 Page 8 of 19 PageID 304



complaint under Rule 12(b)(6) is “a context-specific task that

requires the reviewing court to draw on its judicial experience

and common sense.”      Id.

      B.     28 U.S.C. § 1915

      A    federal   district    court   is   required   to   review   a   civil

complaint filed in forma pauperis and to dismiss any such complaint

that is frivolous, malicious, or fails to state a claim upon which

relief may be granted.          28 U.S.C. § 1915.    Section 1915(e)(2) is

a screening process to be applied on the Court’s initiative at any

time during the proceeding.

      Dismissals under 28 U.S.C. § 1915(e)(2)(ii) for failure to

state a claim are governed by the same standard as Rule 12(b)(6)

of the Federal Rules of Civil Procedure.           Mitchell v. Farcass, 112

F.3d 1483, 1485 (11th Cir. 1997).

                                III. Discussion

      A.     Plaintiff has not stated a claim against Defendants
             Chad Poppell or Donald Sawyer.

      The Court first considers whether Plaintiff has stated a

plausible claim against the Secretary of the Department of Children

and Families or FCCC Director Sawyer based upon the promulgation

and use of policy PRG-11 in disciplinary proceedings.

      In Hall v. Poppell, No. 2:19-cv-878-FtM-38NPM, 2020 WL 814001

(M.D. Fla. Feb. 19, 2020) (“Hall I”), Plaintiff filed a virtually

identical lawsuit against Defendant Poppell in which he claimed


                                         8
Case 2:20-cv-00380-JES-MRM Document 46 Filed 08/13/21 Page 9 of 19 PageID 305



that he received a disciplinary report under PRG-11 for refusing

to stop moving his legs while sitting after being warned to stop.

Id. at *1.      Plaintiff argued that his due process rights were

violated because the FCCC used a similar method of addressing

disciplinary infractions as the FDOC, and, because a prison is per

se punitive, use of this procedure at the FCCC was also per se

punitive and violated his constitutional rights.           Id.    The Court

concluded that Plaintiff had failed to state a plausible claim

under   section    1983   and   dismissed   the   complaint      on   initial

screening:

            Due process requires that the conditions of
            confinement of a non-prisoner not amount to
            punishment.   See Bell v. Wolfish, 441 U.S.
            520, 535 (1979).      Whether a condition of
            confinement amounts to “punishment” depends on
            whether the challenged condition is imposed
            for punishment or whether it is incident to
            some other legitimate government purpose.
            Id. at 50 [sic], 535, 538 n. 16. Although not
            a prisoner, sexually violent predators, like
            other civil detainees, are unquestionably
            subject to security measures like those
            employed by corrections officials.     See id.
            at 540; see also Allen v. Illinois, 478 U.S.
            364,   373–74   (1986)   (detainees  may   “be
            subjected to conditions that advance goals
            such as preventing escape and assuring the
            safety of others, even though they may not be
            punished.”).    Other than Hall’s conclusory
            allegation that PRG-11 is punitive, the
            Amended Complaint is devoid of factual
            allegations from which the Court can plausibly
            construe that PRF-11 is intended to punish
            Hall.

            Further, Hall’s argument that his status
            should be compared to mentally ill individuals

                                      9
Case 2:20-cv-00380-JES-MRM Document 46 Filed 08/13/21 Page 10 of 19 PageID 306



            committed under the Baker Act is similarly
            unpersuasive.       The   state    legislature
            expressly recognized that commitment under the
            Baker Act was “inappropriate” for individuals
            sought to be committed under the SVPA.
            Significantly, in its statement of “findings
            and intent,” the state legislature said that
            the SVPA was aimed at “a small but extremely
            dangerous number of sexually violent predators
            . . . who do not have a mental disease or
            defect that renders them appropriate for
            involuntary treatment under the Baker Act (§§
            394.451–394.4789, Fla. Stat.)”      § 94.910,
            FLA. STAT. (2000); see also Westerheide v.
            State, 831 So. 2d 93, 112 (Fla. 2002)
            (rejecting    plaintiff’s   equal   protection
            argument on the basis, inter alia, that it
            “rests on the false premise that individuals
            subject to commitment under the [SVPA] are
            similarly situated to mentally ill persons
            committed under the Baker Act.”).     See also
            Kansas v. Hendricks, 521 U.S. 346, 358 (1997)
            (“we have sustained civil commitment statutes
            when they have coupled proof of dangerousness
            with the proof of some additional factor such
            as mental illness or mental abnormality”)
            (internal quotations omitted). Thus, Hall’s
            status as [a] civilly committed person under
            the SVPA is not analogous to a person
            committed under the Baker Act.

 (Hall I at *2–3).     As in Hall I, Plaintiff again argues that PRG-

 11 is designed to punish residents for the objectionable behavior

 they engage in while confined at the FCCC and is, therefore, per

 se unconstitutional.     (Doc. 9 at 7).

       Plaintiff attached a copy of PRG-11 to his response to the

 defendants’ motion to dismiss.            (Doc. 36-1 at 13).   The stated

 purpose of PRG-11 is as follows:

            The purpose of this policy is to provide a
            process to maintain a safe and orderly

                                      10
Case 2:20-cv-00380-JES-MRM Document 46 Filed 08/13/21 Page 11 of 19 PageID 307



            environment for residents and staff by
            establishing facility rules and guidelines to
            reflect what behavior is expected from the
            resident population.      It is necessary for
            facility staff to have a system in place to
            manage   resident     behavior    by   imposing
            corrective measures on those residents whose
            behavior is not in compliance with facility
            rules while offering additional privileges to
            residents who maintain appropriate behavior.
            The behavior management system is intended to
            modify maladaptive behavior, promote safety
            and security, encourage the acceptance of
            responsibility    for    one’s   actions,   and
            positively influence the future decision
            making abilities of residents. When safe and
            appropriate,   resident    behavior  shall   be
            managed by progressive corrective measures.

 (Id.)    Notably, the stated purpose of PRG-11 is to maintain

 security and control over resident behavior, not to punish the

 residents for their past behavior.          Plaintiff appears to suggest

 that FCCC residents should suffer no repercussions from engaging

 in disruptive behavior while at the FCCC.             However, that would not

 provide a safe environment at the facility and is contrary to the

 SVPA’s purpose of ensuring “long-term mental health treatment for

 sexual   predators    and   protection     of   the    public   from   them[.]”

 Westerheide v. State, 831 So. 2d 93, 104 (2002).

       Because   the   Court   cannot      plausibly     construe   PRG-11   as

 punishing the FCCC residents for being sexually violent predators

 (as opposed to violating rules), the policy does not violate

 Plaintiff’s due process rights.           The Court adopts the reasoning

 from Hall I, and any claims against Defendant Secretary Poppell or


                                      11
Case 2:20-cv-00380-JES-MRM Document 46 Filed 08/13/21 Page 12 of 19 PageID 308



 Defendant Sawyer based upon PRG-11 are dismissed under 28 U.S.C.

 § 1915(e)(2)(B)(ii). 4

       Because        Plaintiff    makes        no     other   plausible     factual

 allegations against either of these defendants, they are dismissed

 from this action for Plaintiff’s failure to state a claim against

 them on which relief may be granted.                   Fed. R. Civ. P. 12(b)(6);

 28 U.S.C. § 1915(e)(2)(B)(ii).

           B.    Plaintiff will be allowed to develop his procedural due
                 process claims against Defendants Porfert, McCawley, and
                 Carner.

       Plaintiff       alleges    that   all         disciplinary   report   charges

 against him were false and made in retaliation for Plaintiff filing

 grievances and lawsuits against the accusers’ friends.                      (Doc. 9

 at ¶¶          22, 24).   Plaintiff also asserts that no staff member

 delivered a copy of either disciplinary report to him or provided

 him with notice of the charges and that he was not allowed to

 obtain witnesses in his defense.               (Id. at ¶ 26).      The defendants

 did not address Plaintiff’s procedural due process claims in their

 motion to dismiss.




       4
       Notably, this issue has already been extensively litigated
 in this Court, not only in Hall I, but in similar complaints filed
 by other FCCC residents, with the same outcomes. See, e.g., Vega
 v. Kapusta, No. 2:19-cv-717-FtM-29MRM, 2020 WL 836274 (M.D. Fla.
 Feb. 20, 2020); Wagner v. Poppell, No. 2:19-cv-810-FtM-38MRM, 2020
 WL 871102 (M.D. Fla. Feb. 21, 2020); Scott v. Poppell, No. 2:20-
 cv-4-FtM-38MRM, 2020 WL 6746255 (M.D. Fla. Nov. 17, 2020).

                                           12
Case 2:20-cv-00380-JES-MRM Document 46 Filed 08/13/21 Page 13 of 19 PageID 309



        The filing of a false disciplinary charge, standing alone,

 does not state a constitutional claim.            The Constitution requires

 only       that   the   plaintiff   be     afforded    due   process   at     the

 institutional       hearing   (on   the    allegedly   false   charge),     which

 represents the plaintiff’s opportunity to expose falsities or

 inaccuracies.       See Freeman v. Rideout, 808 F.2d 949, 952 (2d Cir.

 1986) (recognizing that the protections from actions such as false

 disciplinary reports are found in “the procedural due process

 requirements as set forth in Wolff v. McDonnell”).

        In Wolff v. McDonnell, 418 U.S. 539 (1974), the United States

 Supreme Court described the minimum due process requirements for

 prisoners who receive discipline that results in the loss of good-

 time credits or the imposition of solitary confinement. 5                   These



        The Court recognizes that Plaintiff is not a prisoner. The
        5

 Supreme Court has concluded that, as a general rule, civil
 detainees are “entitled to more considerate treatment and
 conditions of confinement than criminals whose conditions of
 confinement are designed to punish.” Youngberg v. Romeo, 457 U.S.
 307, 322 (1982). Indeed, the involuntarily civilly committed have
 liberty interests under the due process clause of the Fourteenth
 Amendment to reasonably safe conditions of confinement, freedom
 from unreasonable bodily restraints, and such minimally adequate
 training as might be required to ensure safety and freedom from
 restraint.   Id.   The Eleventh Circuit similarly has held that
 “Youngberg establishes that the due process rights of the
 involuntarily civilly committed are at least as extensive as the
 Eighth Amendment rights of the criminally institutionalized, and
 therefore, relevant case law in the Eighth Amendment context also
 serves to set forth the contours of the due process rights of the
 civilly committed.” Lavender v. Kearney, 206 F. App’x 860, 863
 (11th Cir. 2006) (quoting Dolihite v. Maughon, 74 F.3d 1027, 1041
 (11th Cir. 1996) (quotation marks omitted)). Therefore, the case
 law that has developed under the Eighth Amendment also sets forth
                                           13
Case 2:20-cv-00380-JES-MRM Document 46 Filed 08/13/21 Page 14 of 19 PageID 310



 protections    include   advance     written    notice     of    the    charges,

 adequate time to prepare a defense, an opportunity to present

 witnesses and evidence, and a written statement by the factfinder

 explaining the reasons for the decision.           Id.     In addition, the

 decision-maker must be sufficiently impartial so as not to present

 “a hazard of arbitrary decisionmaking.”            Id. at 571. Moreover,

 “the requirements of due process are satisfied if some evidence

 supports the decision by the prison disciplinary board [to impose

 a penalty.]”    Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S.

 445, 455 (1985).

       Even a defendant’s failure to comply with these procedural

 protections does not automatically give rise to a due process

 claim.    The Supreme Court has explained that Wolff due process

 claims are limited to situations where a defendant’s actions caused

 an “atypical significant deprivation” in which a State might

 conceivably    have   created   a   liberty    interest.        See    Sandin   v.

 Conner, 515 U.S. 472, 486 (1995).          In other words, a defendant’s

 failure to follow each Wolff procedural requirement violates the

 Constitution only when the failure resulted in the deprivation of

 the plaintiff’s interest in life, liberty, or property.                Wilkinson

 v. Austin, 545 U.S. 209, 221 (2005) (“The 14th Amendment’s Due

 Process Clause protects persons against deprivations of life,


 the contours of the due process rights of the civilly committed.
 Id.

                                       14
Case 2:20-cv-00380-JES-MRM Document 46 Filed 08/13/21 Page 15 of 19 PageID 311



 liberty, or property; and those who seek to invoke its procedural

 protection    must     establish     that       one   of   these    interests    is    at

 stake.”)

       Plaintiff urges that the disciplinary reports resulted in

 sixty days’ confinement and wing restriction.                      (Doc. 9 at ¶ 27). 6

 Generally,     short      periods    of    disciplinary       confinement       do    not

 constitute a protected liberty interest.                   See Sandin, 515 U.S. at

 486 (concluding that thirty days of disciplinary confinement did

 not   give   rise    to    a   protected        liberty    interest);     Rodgers      v.

 Singletary, 142 F.3d 1252, 1253 (11th Cir. 1998) (concluding that

 two months in administrative confinement did not constitute a

 deprivation of a constitutionally protected liberty interest).

 However, at this stage of litigation, and because the actual

 restrictions imposed by “confinement and wing restriction” are

 unclear,     Plaintiff     will     be    allowed     to   develop     his   claim     of

 inadequate procedural due process in his disciplinary proceedings.




       6Plaintiff also speculates that the discipline reports could
 be used in the future to deny his release from the FCCC. (Doc. 9
 at ¶ 27).   However, this is not the type of liberty interested
 protected by, and requiring, a Wolff-style hearing. See Sandin,
 515 U.S. at 487 (“[T]he chance that a finding of misconduct [in
 prison] will alter the balance [in a parole hearing] is simply too
 attenuated to invoke the procedural guarantees of the Due Process
 Clause”).

                                            15
Case 2:20-cv-00380-JES-MRM Document 46 Filed 08/13/21 Page 16 of 19 PageID 312



       C.     Plaintiff has not stated retaliation claims against
              Defendants Porfert, McCawley, or Carner.

       Finally, the defendants assert that Plaintiff’s retaliation

 claims “contain       conclusory   allegations   of   retaliatory   motives

 without any factual basis to support his conclusory allegations.”

 (Doc. 35 at 8).       The Court agrees.    Plaintiff urges that Defendant

 Porfert accused him of masturbating while looking at her “to

 retaliate against Plaintiff for filing grievances against her and

 for filing a lawsuit.”          (Doc. 9 at ¶ 22).         He asserts that

 Defendant McCawley “falsely accus[ed] Plaintiff of making cursing

 and disrespectful statements about staff members, who were not

 present at the time, to retaliate against Plaintiff for filing

 lawsuits against Ms. Salema and Donald Sawyer.”            (Id. at ¶ 24).

 He asserts that Defendant Carner found Plaintiff guilty of the

 disciplinary reports “to retaliate against Plaintiff for filing

 grievances against his friend or girlfriend Ms. Porfert and for

 filing     lawsuits   against   his   friends   Donald   Sawyer   and   Emily

 Salema.”     (Id. at ¶ 25).      These conclusory statements about the

 defendants’ retaliatory motives do not raise this claim above the

 speculative level.       See Smith v. Fla. Dep’t of Corr., 375 F. App’x

 905, 911 (11th Cir. 2010) (noting that “conclusory allegations are

 not entitled to a presumption of truth”) (citing Iqbal, 129 U.S.

 at 1951).




                                       16
Case 2:20-cv-00380-JES-MRM Document 46 Filed 08/13/21 Page 17 of 19 PageID 313



       Moreover,      Plaintiff    cannot      maintain    a    First     Amendment

 retaliation claim if he “is found guilty of an actual disciplinary

 infraction after being afforded due process and there was evidence

 to support the disciplinary panel’s fact finding[.]”                   O’Bryant v.

 Finch, 637 F.3d 1207, 1215 (11th Cir. 2011) (emphasis in original).

 This is because a determination of whether the disciplinary report

 made a false accusation is a question of fact that is decided by

 the disciplinary panel.          Id.    Plaintiff was found guilty of the

 actual disciplinary infractions at issue.                And, while Plaintiff

 challenges the due process provided at his hearing, his retaliation

 claims are premature because the reports have not been overturned.

 Plaintiff     will    be   allowed     to     develop    his   First    Amendment

 retaliation claims if (and after) the disciplinary reports are

 overturned.

       Accordingly, although the conclusory retaliation claims are

 dismissed for failure to state a claim on which relief can be

 granted, the dismissal is without prejudice to Plaintiff re-

 raising supported claims of retaliation in a new complaint if the

 disciplinary reports are overturned.

                               IV.      Conclusions

       Accordingly, it is now ORDERED:

       1.    Defendants     Jon    Carner,      Patrick    McCawley,      Elizabeth

             Porfert, and Donald Sawyer’s Motion to Dismiss (Doc. 35)

             is GRANTED in part and DENIED in part.

                                          17
Case 2:20-cv-00380-JES-MRM Document 46 Filed 08/13/21 Page 18 of 19 PageID 314



            a. The motion is GRANTED as to Defendant Sawyer.             All

               claims against Defendant Sawyer are dismissed with

               prejudice for failure to state a claim on which relief

               can be granted.      Fed. R. Civ. P. 12(b)(6).     The Clerk

               of Court is directed to terminate Donald Sawyer as a

               defendant in this action.

            b. The   motion    is   GRANTED    as   to   Plaintiff’s   First

               Amendment retaliation claims.        All retaliation claims

               are dismissed for failure to state a claim on which

               relief can be granted.       Fed R. Civ. P. 12(b)(6).     The

               dismissal is without prejudice to Plaintiff raising

               retaliation claims in a new action if his disciplinary

               reports are overturned.

            c. The motion is DENIED as to Plaintiff’s procedural due

               process claims against Defendants Carner, McCawley,

               and Porfert.

       2.   Plaintiff’s claims against Defendant Secretary Poppell

            are DISMISSED for failure to state a claim upon which

            relief can be granted.         28 U.S.C. § 1915(e)(2)(B)(ii).

            The Clerk of Court is directed to terminate Secretary

            Poppell as a defendant in this action.

       3.   Because there are no remaining claims against Defendant

            Poppell, Plaintiff’s Motion to Serve Defendant Poppell



                                      18
Case 2:20-cv-00380-JES-MRM Document 46 Filed 08/13/21 Page 19 of 19 PageID 315



            (Doc.    33)   and   Motion    for   Default   Judgment     against

            Defendant Poppell (Doc. 38) are DENIED as moot.

       4.   Plaintiff’s Motion for Sanctions for Failure to Serve

            the FCCC Plaintiffs (Doc. 32) is DENIED as moot.

       5.   Plaintiff’s Motion to Compel Discovery (Doc. 40) is

            DENIED as premature.       The defendants’ Motion to Strike

            Plaintiff’s Interrogatories (Doc. 39) is GRANTED.

       6.   Plaintiff’s Motion for Ruling (44) is GRANTED to the

            extent set forth in this Order.

       7.   Defendants Carner, McCawley, and Porfert            shall file an

            answer   to    the   remaining   claims   against    them    within

            TWENTY-ONE (21) DAYS from the date of this Order.

       DONE AND ORDERED in Fort Myers, Florida on August 13, 2021.




 SA:   FTMP-2

 Copies furnished to:
 Counsel of Record
 Unrepresented Parties




                                      19
